DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of claims 1-9 in the reply filed on 06/28/2022 is acknowledged.  The traversal is on the ground that the search and examination of the entire application could be performed without serious burden.  This is not found persuasive.
Applicant submits that the subject matter of claims 1-13 is sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group. The Examiner notes that search and/or examination burden are not considerations when determining a lack of unity. See MPEP 1893.03(d). Since the two inventions lack a common special technical feature as set forth in the restriction requirement dated 04/28/2022, they lack unity under PCT Rule 13.2.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the language of “to provide a tag enabling individual identification of the green body,” will be interpreted as limiting the claim. 
The term “hard constituents” in claim 1 is a relative term which renders the claim indefinite. The term “hard constituents” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A degree of hardness intended to limit between hard and non-hard constituents is unclear from the claim language and instant specification. 
Regarding claims 5-6, the terms “first type modules” and “second type modules” render the claims indefinite as it is unclear what “type” is intended to convey. The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). See MPEP 2173.05(b)(III)(E).
Claims 2-9 are rejected by virtue of the indefiniteness issues in the claims from which they depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Terai et al. (WO 2019/017256 A1, hereinafter referred to as "Terai"). US 2020/0147728 is being relied upon as the English language translation of Terai. 
Regarding claims 1-2 and 4, Terai teaches a method of manufacturing a sintered product including a molding process of fabricating a green powder compact, a marking process of marking a predetermined identification display on the fabricated powder compact, and a sintering process performed on the marked powder compact [0061, 0192]. 
Terai teaches the molding process includes subjecting a raw material powder to a press molding to form the powder compact [0065], where the raw material powder can include an alloying powder of Cu, Ni, or Mo to improve hardening [0072-0073], and is mainly composed of an iron-based material powder [0075], and further may contain an organic binder [0082]. 
Terai teaches that the marking process includes marking a predetermined identification display on the surface of the powder compact using a laser marker, where the predetermined identification display may be a two-dimensional data matrix code, and where the two-dimensional code records predetermined identification information capable of uniquely identifying the final sintered product and defining the powder compact immediately after the press molding [0037, 0093-0096].
Terai teaches the sintering process includes sintering of the marked powder compact to formed a sintered compact on which the two-dimensional code remains [0098-0099], wherein a volume shrinkage occurs during the sintering process such that the sintered compact has a smaller volume than the powder compact [0038, 0080, 0217-0218], and where the two-dimensional code is readable after the sintering process [0035, 0110, 0198]. 

Regarding claim 3, Terai teaches the laser irradiation for the two-dimensional code marking process occurring at laser powers sufficient to melt the metal powders [0117], and further teaches using a higher laser power to formed dot-shaped holes in predetermined cells of the two-dimensional code [0130]. The higher laser power used to form the holes in the powder compact surface of Terai, that is noted as being in excess of a laser power necessary to melt the metal powder, is seen to render obvious a burning off of the organic binder [0080] during hole formation.  
Regarding claim 5, Terai teaches the two-dimensional code comprising a plurality of second step-irradiated cells constituting dark portions of the marked two-dimensional code area, wherein the two-dimensional code area further contains light portions composed of a plurality first step-irradiated cells equal in size to the neighboring second-step irradiated cells ([0012, 0023, 0117-0118, 0123, 0130-0131, 0191-192, 0196], Fig. 3 and 10). The first step-irradiated light portions of the two-dimensional code area in the compact of Terai are only irradiated using a laser power sufficient to form a smooth ground [0117, 0123]; however, no recesses or holes are formed, such that the light portions are necessarily level with the surface of the powder compact. Terai further teaches dot-shaped holes formed inside the second step-irradiated cells by further irradiation inside the cell with a rotary motion of the laser, wherein the depth of the dots is as deep as possible in order for the formed recess to be fully distinguishable [0123, 0130-0131, 0136-0137]. 
Regarding claim 6, Terai teaches a diameter of an opening portion of the dots formed inside the second-step irradiated cells falling within a range of 50 µm to 140 µm as a size less than 50 um is too small and hardly recognizable by a normal code reader to be read as a dark part, and further that the code reader for the two dimensional code identifies the code by the contrast between the white ground and the black dots [0123, 0135]. 
Regarding claim 7, Terai teaches a diameter of the dot formed inside the second-step irradiated cells not being greater than the size of the cell, particularly, a diameter of an opening portion of the dots falls within a range of 50 µm to 140 µm while the cells are square in shape with each side measuring 150-270 µm [0131-0135], such that the dot recesses are smaller in size than the cells.
Regarding claim 8, Terai teaches a thermal treatment process for hardening a surface of the sintered compact by subjecting the compact to a predetermined thermal treatment after sintering, where the thermal treatment process provides a sintered product on which the two-dimensional code remains and wherein the two-dimensional code is still readable after the thermal treatment process [0106-0107, 0110]. 
Regarding claim 9, Terai teaches that the two-dimensional code records predetermined identification information in the form of a product ID, wherein the product ID is information including, for example, a molding time in the molding process, a molding time point, a code number of any drawings, a code number of a press-molding machine used in the molding process, a code number of a manufacturing factory, and can further be used for managing manufacture history data relating to the sintering process parameters and thermal treatment process parameters of the individual product [0095-0096, 0111], and Terai further teaches a code reader configured to read the product ID from a picked up image disposed along the manufacturing line, such that the code reader is capable of monitoring every product for its location and time point [0110]. The code reader containing predetermined recorded information relating to the product IDs and as well as being configured to monitor and track production information relating to the products in the manufacturing line is seen to render obvious the database as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736